    Case 1:19-cv-14210-NLH Document 12 Filed 09/15/20 Page 1 of 5 PageID: 681



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY



      ROBERT J. HUPPERICH,
                                            1:19-cv-14210-NLH
                            Plaintiff,
                                            OPINION
      v.

      COMMISSIONER OF SOCIAL
      SECURITY,
                         Defendant.


APPEARANCES:

ROBERT J. HUPPERICH
127 SCHOOLHOUSE RD.
CAPE MAY COURT HOUSE, NJ 08210

       Plaintiff appearing pro se

ANTONIA MARIA ADAM
SOCIAL SECURITY ADMINISTRATION
OFFICE OF THE GENERAL COUNSEL
300 SPRING GARDEN STREET
PHILADELPHIA, PA 19147

       On behalf of Defendant

HILLMAN, District Judge

       On June 26, 2019, Plaintiff, Robert J. Hupperich, appearing

pro se, filed his complaint pursuant to Section 205(g) of the

Social Security Act, as amended, 42 U.S.C. § 405(g), against

Defendant, the Commissioner of Social Security, 1 regarding




1 The current Commissioner of Social Security is Andrew Saul, who
was sworn in on June 17, 2019.
 Case 1:19-cv-14210-NLH Document 12 Filed 09/15/20 Page 2 of 5 PageID: 682



Defendant’s denial of Plaintiff’s application for Disability

Insurance Benefits (“DIB”) under Title II of the Social Security

Act, 42 U.S.C. § 401, et seq.      In accordance with L. Civ. R.

9.1(c), Defendant timely filed the administrative record, which

constituted Defendant’s answer, on November 19, 2019.

     Within 14 days of Defendant’s answer, Plaintiff was

required to file his “statement setting forth [his] primary

contentions or arguments as to why [he] believes that he . . .

is entitled to relief.”     L. Civ. R. 9.1(d)(1).      Plaintiff failed

to file his statement, and on March 23, 2020, this Court issued

an Order to Show Cause as to why his complaint should not be

dismissed for lack of prosecution.        The Court afforded Plaintiff

15 days to respond.

     On April 6, 2020, Plaintiff timely filed a response to the

Court’s Order to Show Cause.      (Docket No. 11.)     It is titled,

“Letter of Cause,” and to it Plaintiff has attached two medical

records which discuss Plaintiff’s back injuries he sustained in

a motor vehicle accident in 2013.        In Plaintiff’s letter,

Plaintiff discusses his injuries, pain, treatments, and his

overall contention that he is totally disabled and is entitled

to DIB benefits.

     The Court finds that through his “Letter of Cause,”

Plaintiff has endeavored to comply with L. Civ. R. 9.1(d)(1) by

explaining “why [he] believes that he . . . is entitled to

                                     2
 Case 1:19-cv-14210-NLH Document 12 Filed 09/15/20 Page 3 of 5 PageID: 683



relief.”    The “relief” that may be available to Plaintiff

requires, however, a more specific showing than what Plaintiff’s

letter contains.

     Under 42 U.S.C. § 405(g), Congress provided for judicial

review of the Commissioner’s decision to deny a complainant’s

application for social security benefits.        Ventura v. Shalala,

55 F.3d 900, 901 (3d Cir. 1995).         A reviewing court must uphold

the Commissioner’s factual decisions where they are supported by

“substantial evidence.”     42 U.S.C. §§ 405(g), 1383(c)(3);

Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001); Sykes v.

Apfel, 228 F.3d 259, 262 (3d Cir. 2000); Williams v. Sullivan,

970 F.2d 1178, 1182 (3d Cir. 1992).        Substantial evidence means

more than “a mere scintilla.”      Richardson v. Perales, 402 U.S.

389, 401 (1971)(quoting Consolidated Edison Co. V. NLRB, 305

U.S. 197, 229 (1938)).     It means “such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.”    Id.   The inquiry is not whether the reviewing

court would have made the same determination, but whether the

Commissioner’s conclusion was reasonable.        See Brown v. Bowen,

845 F.2d 1211, 1213 (3d Cir. 1988).

     Thus, in order to be entitled to relief, Plaintiff must

show that the ALJ’s decision was not supported by substantial

evidence.    The first part of the process to prove that

substantial evidence did not support his decision is the Rule

                                     3
    Case 1:19-cv-14210-NLH Document 12 Filed 09/15/20 Page 4 of 5 PageID: 684



9.1(d)(1) statement of primary contentions.            In that statement,

Plaintiff must specifically articulate how the ALJ erred in his

decision, and how those errors resulted in the ALJ’s decision

not being supported by substantial evidence.            The purpose of the

statement is “[t]o encourage early and amicable resolution of

Social Security matters,” L. Civ. R. 9.1(d)(1), and if Defendant

agrees with those contentions, the appeal will be dismissed and

Plaintiff will be entitled to “relief.”           Defendant, however,

cannot engage in an “early and amicable resolution” of the

matter if Plaintiff’s statement of primary contentions does not

sufficiently state how the ALJ erred beyond a general statement

that Plaintiff feels he is entitled to benefits. 2

       Moreover, in the event that Defendant does not agree with

Plaintiff’s statement of primary contentions, Defendant’s

response triggers the next step in the process, which is the

parties’ briefing, as set forth by L. Civ. R. 9.1(e).              Only when

briefing has been completed may the Court consider the substance

of Plaintiff’s appeal.

       Consequently, the Court will be afforded 30 additional days

to file an amended statement of primary contentions.             After

Plaintiff files his amended statement, the Court will determine




2 For example, Plaintiff refers to medical records of two of his
treating medical providers, but Plaintiff does not contend that
the ALJ failed to properly consider those medical records.
                                        4
 Case 1:19-cv-14210-NLH Document 12 Filed 09/15/20 Page 5 of 5 PageID: 685



whether Defendant shall respond in accordance with L. Civ. R.

9.1(d)(2).   If Plaintiff fails to file an amended statement, the

Court will dismiss the action for lack of prosecution.

     An appropriate Order will be entered.




Date:   September 15, 2020                  s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     5
